Exhibit 10.7

 

[tm2032425d1_ex10-7img001.jpg]

 

July 3, 2019

 

Andrew Hamer

 

Dear Andrew,

 

Velodyne LiDAR, Inc. (“Velodyne”) is pleased to offer you employment with the
company on the terms described below.

 

Position. You will start in a full-time position as Chief Financial Officer. You
will initially report to David Hall. Your target start date will be on July 3,
2019.

 

Compensation. You will be paid a starting salary at the rate of $370,000 per
year, payable on Velodyne’s regular payroll dates and subject to all
withholdings and deductions as required by law.

 

You will be eligible to participate in Velodyne’s annual bonus plan. Your target
bonus opportunity will be 50% of your then-current salary and will be paid
annually. For 2019, your initial bonus, if any, will be based equally on 1) your
performance in preparing and executing an initial public offering of Velodyne’s
stock and 2) Velodyne’s revenue growth meeting the targets agreed upon by the
executive management team. Subsequent bonuses, if any, will be based on
individual objectives established by your manager. You must be continuously
employed through the bonus payment date to be eligible to receive an annual
bonus payment for the particular calendar year.

 

Employee Benefits. As a full-time employee of Velodyne you will be eligible to
participate in the Velodyne-sponsored benefits. The Velodyne-sponsored benefits
are described in the employee benefit summary that I have enclosed with this
letter.

 

Restricted Stock Units. Subject to the approval of the Company’s Board of
Directors or its Compensation Committee, you will be granted an award of 65,000
Restricted Stock Units (the “RSUs”). The RSUs will be subject to the terms and
conditions of the Company’s 2016 Stock Plan (the “Plan”) and a notice of
restricted stock unit award and restricted stock unit agreement (the “Award
Agreement”). As will be more fully described in the Award Agreement, the RSUs
will be subject to vesting based on the satisfaction of two vesting conditions:
(i) a time-based service requirement, and (ii) a liquidity event requirement. In
addition, both vesting conditions must be satisfied prior to the seventh
anniversary of the date of grant in order for the RSUs (or a portion thereof) to
vest, meaning that all of the RSUs shall automatically terminate if either one
of the two conditions is not satisfied prior to the seventh anniversary of the
date of grant. The Award Agreement will further provide that: (A) the time-based
requirement will be satisfied with respect to 25% of the RSUs after 9 months of
your continuous service with the Company and the balance will vest in equal
installments when you complete each successive three-month period of continuous
service with the Company over the next 3 years; and (B) the liquidity event will
be satisfied upon either the consummation of an initial public offering of the
Company’s Common Stock or a Sale Event (as defined below).

 



1

 

 

“Sale Event” means the consummation of the following transactions in which
holders of the Company’s Common Stock receive cash or marketable securities
tradable on an established national or foreign securities exchange: (i) a sale
of all or substantially all of the assets of the Company determined on a
consolidated basis to an unrelated person or entity; (ii) a merger,
reorganization, or consolidation involving the Company in which the shares of
voting stock of the Company outstanding immediately prior to such transaction
represent or are converted into or exchanged for securities of the surviving or
resulting entity immediately upon completion of such transaction which represent
less than 50% of the outstanding voting power of such surviving or resulting
entity; or (iii) the acquisition of all or a majority of the outstanding voting
stock of the Company in a single transaction or series of related transactions
by a person or group of persons. For the avoidance of doubt, an initial public
offering, any subsequent public offering, another capital raising event, and a
merger effected solely to change the Company’s domicile shall not constitute a
“Sale Event.” In addition, a transaction shall not constitute a Sale Event
unless such transaction also qualifies as an event under Treasury Regulation
Section 1.409A-3(i)(5)(v) (change in the ownership of a corporation), Treasury
Regulation Section 1.409A-3(i)(5)(vi) (change in the effective control of a
corporation), or Treasury Regulation Section 1.409A-3(i)(5)(vii) (change in the
ownership of a substantial portion of a corporation’s assets).

 

Change in Control. If your employment with Velodyne is involuntarily terminated
within three (3) months prior to or within twelve (12) months after a Sale Event
and for reasons other than Cause or a breach by you of the terms and conditions
of this letter (including, but not limited to, a breach of the Employment
Agreement (as defined in below)) or by you for Good Reason, and subject to your
execution, and non-revocation, of a release of claims in a form provided by
Velodyne or the acquirer in such Sale Event, (i) the time-based vesting
requirement for the RSUs and Options, if any, will be deemed satisfied; (ii) you
will be provided with a payment of an amount equal to twelve (12) months of your
Base Salary as in effect on your termination date; and (iii) you will be
provided up to twelve (12) months of COBRA payments to be made by Velodyne or
its successor should you elect COBRA coverage. Any payment will be payable in
lump sum, subject to applicable tax withholdings and deductions, after the
effective date of the general release and waiver of claims. If you fail to
return the release within sixty days of your termination, or you revoke the
release, then you shall not be entitled to the benefits described in this Change
in Control section.

 

Severance. Upon the termination of your employment by Velodyne without Cause or
by you for Good Reason, and other than as a result of a Sale Event or permanent
disability, and conditional upon your executing and not revoking a general
release and waiver of claims against Velodyne in a form provided by Velodyne
(which shall include, among other terms, a non-disparagement clause), you will
be provided with (i) a payment of an amount equal to twelve (12) months of your
Base Salary as in effect on your termination date; and (ii) up to twelve (12)
months of COBRA payments to be made by Velodyne should you elect COBRA coverage.
Any payment will be payable in lump sum, subject to applicable tax withholdings
and deductions, after the effective date of the general release and waiver of
claims. The release shall be in a form prescribed by Velodyne, without
alterations. If you fail to return the release within sixty days of your
termination, or you revoke the release, then you shall not be entitled to the
benefits described in this Severance section.

 



2

 

 

The term "Cause" shall mean: (i) an unauthorized use or disclosure by you of
Velodyne’s confidential information or trade secrets; (ii) a continuing material
breach by you of any agreement between you and Velodyne, which breach continues
for more than ten (10) calendar days after receiving specific written
notification of such breach by your manager; (iii) a continuing material failure
by you to comply with Velodyne's written policies or rules which failure
continues for more than ten (10) calendar days after receiving specific written
notification of such failure from your manager; (iv) your conviction of, or plea
of "guilty" or "no contest" to, a felony under the laws of the United States or
any State thereof; (v) your continuing gross negligence or willful misconduct
which negligence continues for more than ten (10) calendar days after receiving
specific written notification of such failure from your manager; (vi) a
continuing failure by you to perform assigned duties, which failure continues
for more than ten (10) calendar days after receiving specific written
notification of such failure form your manager; or (vii) a continuing failure by
you to cooperate in good faith with a governmental or internal investigation of
Velodyne or its directors, officers or employees, if Velodyne has requested your
cooperation, which failure continues for more than ten (10) calendar days after
receiving specific written notification of such failure from your manager.

 

The term "Good Reason" means (a) material reduction of your rate of
compensation; (b) material reduction in your duties; (c) material diminution or
reduction in your title or duties, or (d) relocation of your principal place of
employment to a place greater than 30 miles from your then current principal
place of employment.

 

Proprietary Information and Inventions Agreement. As a condition of your
employment, you will be required to sign Velodyne’s standard At-Will Employment,
Confidential Information, Invention Assignment, and Arbitration Agreement
(“Employment Agreement”), which is attached.

 

Employment Relationship. You may terminate your employment with Velodyne at any
time and for any reason whatsoever simply by notifying Velodyne. Likewise,
Velodyne may terminate your employment at any time and for any reason
whatsoever, with or without cause or advance notice. Any contrary
representations which may have been made to you are superseded by this offer.
This is the full and complete agreement between you and Velodyne on this term.
Although your job duties, title, compensation and benefits, as well as
Velodyne’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and Velodyne’s Chief Executive Officer or President.

 

Outside Activities. While you render services to Velodyne, you agree that you
will devote your full business time and best efforts to the performance of your
duties and to the furtherance of Velodyne’s interests. In addition, while you
render services to Velodyne, you will not assist any person or entity in
competing with Velodyne, in preparing to compete with Velodyne or in hiring any
employees or consultants of Velodyne.

 



3

 

 

Current/Former Employer. By signing this letter, you confirm that you are under
no contractual or other legal obligations that would prohibit you from
performing your duties with Velodyne. You further confirm that you will inform
Velodyne about any such restrictions and provide Velodyne with as much
information about them as possible, including any agreements between you and
your current or former employer describing such restrictions on your activities.
You further confirm that you will not remove or take any documents or
proprietary data or materials of any kind, electronic or otherwise, with you
from your current or former employer to Velodyne without written authorization
from your current or former employer.

 

Contingencies. This offer of employment is contingent upon the following:

 

a)    Your ability to provide and maintain the proper and necessary
documentation required for you and Velodyne to comply with all applicable United
States immigration laws and regulations. Please be prepared on your first day of
employment to show specific documentation to certify your legal right to work in
the United States.

 

b)    Your execution (signature) of the Velodyne Employee Agreement which
protects the intellectual property and confidential information of Velodyne, and
prohibits the unauthorized use of the intellectual property and confidential
information of any other company.

 

c)    The satisfactory review and/or verification of background information,
including, but not limited to, prior employment, reference checks, education,
Department of Motor Vehicles, Social Security, and criminal records.

 

Entire Agreement. This letter supersedes and replaces any prior understandings
or agreements, whether oral, written or implied, between you and Velodyne
regarding the matters described in this letter.

 

If you wish to accept this offer, please sign, date, and return this letter and
the enclosed Employment Agreement.

 

This offer, if not accepted, will expire at the close of business on July 3,
2019.

 

  Very truly yours,       /s/ Marta Hall       Velodyne LiDAR, Inc.   By: Marta
Hall, President

 



4

 

 

I have read and accept this employment offer:

 

/s/ Andrew Hamer 

Andrew Hamer

 

Date Signed: 7/3/2019

 

Attachment(s)

 

Velodyne Employment Agreement

Employee Benefits Summary

 



5

 